      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
STATE OF NEW YORK, ET AL.,

                      Plaintiffs,                20-CV-4260 (JGK)

           - against -                           MEMORANDUM OPINION
                                                 AND ORDER
UNITED STATES DEPARTMENT OF
EDUCATION, ET AL.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This case is an action by the State of New York and the

Board of Education for the City School District of the City of

New York, alleging that the defendants, the United States

Department of Education (“DOE”) and Elisabeth DeVos, violated

various provisions of the Administrative Procedure Act (“APA”).

The movant, Foundation for Individual Rights in Education

(“FIRE”) seeks to intervene in this case as a defendant. For the

following reasons, the motion to intervene is denied.

                                   I.

     In late 2018, the DOE published a notice of proposed

rulemaking, 83 Fed. Reg. 61,462 (Nov. 29, 2018), which discussed

a Proposed Rule that would, among other things, provide greater

protections for individuals accused of sexual harassment. Compl.

¶ 6. During the notice and comment period, the DOE received

nearly 125,000 comments on the Proposed Rule. See id. On May 19,

2020, the DOE published the Final Rule, Nondiscrimination on the
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 2 of 14



Basis of Sex in Education Programs or Activities Receiving

Federal Financial Assistance, 85 Fed. Reg. 30,026. Id. at ¶ 2.

The Final Rule’s effective date is August 14, 2020. Id. at

¶¶ 11, 95.

     The plaintiffs filed this action on June 04, 2020. The

plaintiffs allege that the Final Rule contains significant

amendments to the DOE’s longstanding Title IX regulations,

including new definitions of key terms without adequate

justification. Id. at ¶¶ 101-20. One such change includes

redefining “sexual harassment” as “unwelcome conduct determined

by a reasonable person to be so severe, pervasive, and

objectively offensive that it effectively denies a person equal

access to the recipient’s education program or activity,” id. at

¶ 108 (emphasis added), instead of the longstanding definition

of “sexual harassment” as unwelcome conduct of a sexual nature

that “is sufficiently severe, persistent, or pervasive to limit

a student’s ability to participate in or benefit from an

education program or activity,” id. at ¶ 111 (emphasis added).

The plaintiffs also allege that the Final Rule adds new

grievance procedures that are designed to protect accused

students, not to address and remedy sex discrimination in

schools. Id. at ¶¶ 144-60. For example, the Final Rule requires

postsecondary institutions to provide live hearings and cross-

examination by each party’s advisor of choice, id. at ¶ 150, and


                                    2
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 3 of 14



requires that the decision-maker at a hearing cannot be the same

person as the Title IX Coordinator or the person who

investigated the underlying conduct, id. at ¶ 157.

     The plaintiffs also allege that the Final Rule includes

changes that limit schools’ obligations to respond to sexual

harassment, id. at ¶¶ 121-37; require mandatory dismissal in

some instances without investigation and allow for permissive

dismissal in other instances, id. at ¶¶ 138-43; hinder

institutions’ ability to apply state or local protections

against sexual harassment, id. at ¶¶ 161-69; remove notice

requirements to students and employees and add publication

requirements, id. at ¶¶ 170-75; and ignore compliance with

contrary federal law, id. at ¶¶ 176-87. The plaintiffs allege

that the Final Rule fails to quantify harms and costs to schools

resulting from its requirements. Id. at ¶¶ 188-91.

     In the underlying action, the plaintiffs allege that the

Final Rule exceeds the DOE’s statutory authority in violation of

5 U.S.C. § 706(2)(C); that the Final Rule is arbitrary and

capricious, an abuse of discretion, and otherwise not in

accordance with the law under 5 U.S.C. § 706(2)(A); and that the

DOE failed to observe procedures required by law in issuing

aspects of the Final Rule, such as notice and comment, in

violation of 5 U.S.C. § 706(2)(D). On June 25, 2020, the

plaintiffs filed a motion for preliminary injunction, seeking to


                                    3
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 4 of 14



enjoin implementation of the Rule, or in the alternative, to

stay the effective date pending judicial review.

     On June 29, 2020, FIRE filed this motion to intervene. FIRE

is a non-profit membership organization with about 50 employees

and a network of student members on college campuses throughout

the United States. Mem. Of Law in Support of Motion to Intervene

(“Mot. to Intervene”) at 3-4. FIRE works with college students

and faculty who are subjected to disciplinary proceedings for

engaging in conduct protected by the First Amendment and works

to educate college students and faculty about their free speech

and due process rights. Id. at 4. The plaintiffs oppose the

motion to intervene, although they do not oppose FIRE’s filing

an amicus brief in support of the defendants’ position. The

defendants take no position on the motion to intervene.

                                   II.

     FIRE seeks to intervene as a defendant under Federal Rules

of Civil Procedure 24(a)(2) and 24(b)(1)(B). FIRE seeks to

intervene not to argue that the Final Rule was properly adopted

in conformity with the APA, but rather to argue that it is

constitutionally required under the First Amendment and Due

Process. The plaintiffs argue in opposition that FIRE is not

entitled to intervene as a matter of right and that the Court

should not allow permissive intervention.




                                    4
       Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 5 of 14



                                     A.

     To intervene as a matter of right, a movant must (1) timely

file an application, (2) show an interest in the action,

(3) demonstrate that the interest may be impaired by the

disposition of the action, and (4) show that the interest is not

protected adequately by the parties to the action. See Fed. R.

Civ. P. 24(a)(2). All four parts of the test must be satisfied

to qualify for intervention as of right. See Washington Elec.

Co-op., Inc. v. Massachusetts Mun. Wholesale Elec. Co., 922 F.2d

92, 96 (2d Cir. 1990).

     The plaintiffs do not contest that the first two factors,

that the movant has made a timely motion and has an interest in

the action, are met. The movant argues that it has an economic

interest in preserving its staff time and resources; if the

Final Rule were upheld, FIRE could reallocate resources to other

activities that would otherwise be used to resist disciplinary

proceedings. The movant also claims that it has a separate

interest in safeguarding the free speech and due process rights

of its members, at least one of whom is a public university

student currently subject to a disciplinary proceeding for

alleged sexual misconduct. Mot. to Intervene at 5. 1


1 While the plaintiffs do not contest that the movant has an interest in the
action, the movant’s interest depends on the Court’s decision on whether the
Final Rule is improper under the APA. If the Court finds that the Final Rule
is valid under the APA, the Court would not need to reach the constitutional
questions and the movant’s claim would be moot. See infra, note 2. This fact


                                      5
       Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 6 of 14



     The movant argues that its interests will be impaired

because invalidation of the Final Rule would imperil the free

speech of its members and strip the Final Rule’s protections

from its members who are currently subject to disciplinary

proceedings. “[I]ntervention as of right requires a showing that

disposition of the proceeding without the involvement of the

putative intervenor would impair the intervenor’s ability to

protect its interest.” Washington Elec. Co-op., 922 F.2d at 98.

The movant seeks to uphold the Final Rule, not because it is

valid under the APA, but because the Final Rule’s new

provisions, including its new definition of sexual harassment

and new requirements for live-hearings and cross-examination,

are allegedly required by the Constitution. However, the

plaintiffs’ claims relate solely to the validity of the Final

Rule under the APA. Because the issue of what rules the

Constitution requires is not an issue the Court needs to reach

to resolve the claims in the Complaint, no decision by this




also weighs against intervention as of right, because “where a proposed
intervener’s claim is dependent upon a court ruling on an ancillary legal
issue, such a claim is too attenuated to warrant intervention.” Tymoshenko v.
Firtash, No. 11-CV-2794, 2011 WL 5059180, at *2 (S.D.N.Y. Oct. 19, 2011).
Moreover, “[i]ntervenors must take the pleadings in a case as they find
them,” in part because Rule 24(a)(2) “is not intended to allow for the
creation of whole new suits by intervenors.” Washington Elec. Co-op., 922
F.2d at 97 (denying intervention as of right when proposed intervenor’s
claims would have substantially changed the nature of the case). FIRE would
have this Court decide that certain provisions of the Final Rule are
constitutionally required, a far broader issue than that presented in the
pleadings.



                                      6
       Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 7 of 14



Court would foreclose the movant’s argument that any other

definition or procedural requirement in a DOE Rule would be

unconstitutional. Accordingly, the movant’s interest will not be

“adversely affected . . . by principles of stare decisis,

arising out of the final judgment to be entered in this case.”

Oneida Indian Nation of Wis. v. New York, 732 F.2d 261, 265 (2d

Cir. 1984). 2 Furthermore, the movant is at liberty to initiate

litigation alleging that the Final Rule is required by the

Constitution, or in the event the Final Rule is held to be

improper under the APA, alleging that the DOE’s former policies,

if continued or reinstated, are unconstitutional. Additionally,

the movant’s members who believe their rights are being violated




2 The movant contends that the issue of whether the Final Rule is
constitutionally required is a threshold issue that the Court should address
first. For example, the movant claims that if the constitutional question is
resolved in its favor, the plaintiffs’ alleged injury under the APA would not
be redressable and the plaintiffs would not have standing. However, the
movant relies on cases where the injury allegedly caused by a statute,
regulation, or Canon would otherwise be required by another statute or
regulation. See White v. United States, 601 F.3d 545, 552 (6th Cir. 2010);
Fla. Family Policy Council v. Freeman, 561 F.3d 1246, 1257-58 (11th Cir.
2009); Covenant Media of S.C., LLC v. City of N. Charleston, 493 F.3d 421,
430 (4th Cir. 2007); Black v. LaHood, 882 F. Supp. 2d 98, 106 (D.D.C. 2012).
The plaintiffs in this case plainly have standing because they allege that
they are harmed by the Final Rule. Moreover, “[a] fundamental and
longstanding principle of judicial restraint requires that courts avoid
reaching constitutional questions in advance of the necessity of deciding
them.” Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439, 445
(1988); see also Adelson v. Harris, 774 F.3d 803, 807–08 (2d Cir. 2014)
(quoting Spector Motor Serv. v. McLaughlin, 323 U.S. 101, 105 (1944) (“If
there is one doctrine more deeply rooted than any other in the process of
constitutional adjudication, it is that we ought not to pass on questions of
constitutionality . . . unless such adjudication is unavoidable.”)). Should
the Court find that the Final Rule is proper under the APA, the movant’s
arguments would be moot; the issue of whether the Constitution requires the
Final Rule to be upheld is therefore an issue that arises only if the Court
were to find that the Final Rule is invalid under the APA.


                                      7
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 8 of 14



under the current procedures without the benefit of the Final

Rule can sue the members’ institutions. See Tymoshenko, 2011 WL

5059180, at *2 (quoting In re Holocaust Victim Asset Litig., 225

F.3d 191, 199 (2d Cir. 1999) (“Because [movants] remain free to

file a separate action, they have not established that they will

be prejudiced if their motion to intervene is denied.”)).

     The movant also contends that because the plaintiffs claim

that the Final Rule harms the plaintiffs by making it more

difficult to punish student behavior, conversely, FIRE (and its

members) will be harmed economically if the Final Rule were

enjoined and institutions could more easily punish student

behavior because FIRE will expend resources in defending such

cases. That interest is completely speculative. FIRE is not

harmed by the Final Rule that the plaintiffs seek to overturn.

Indeed, FIRE supports the Final Rule although on a different

basis from that asserted by the defendants. This is not a case

where the movant will be liable for increased costs as a result

of the judgment. See Golden Ins. Co. v. PCF State Restorations,

Inc., No. 17-CV-5390, 2018 WL 10593630, at *6 (S.D.N.Y. May 11,

2018) (economic interests involving indemnification, ability to

receive payment on an underlying agreement, or ability to seek

contribution would be impaired) (collecting cases). Nor is this

a case where the movant has an economic interest simply because

it may be able to reallocate resources from defending people


                                    8
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 9 of 14



accused of harassment. Compare New York Pub. Interest Research

Grp., Inc. v. Regents of Univ. of State of N. Y., 516 F.2d 350,

352 (2d Cir. 1975) (per curiam) (economic interests of

pharmacists impaired where revocation of existing regulation

could affect existence of independent local drugstores).

Accordingly, the movant has failed to establish the third

factor.

     The movant argues that the DOE would not adequately

represent its interest in upholding the validity of the Final

Rule because the DOE does not argue that the Final Rule’s

provisions are constitutionally required. The movant states that

the DOE seeks to “balance protection from sexual harassment with

protection of freedom of speech and expression,” 85 Fed. Reg. at

30,165, whereas FIRE seeks only to represent the latter

interests—namely, the free speech and due process rights of

college students and faculty. Mot. to Intervene at 9. “While the

burden to demonstrate inadequacy of representation is generally

speaking minimal,” the Second Circuit Court of Appeals has

“demanded a more rigorous showing of inadequacy in cases where

the putative intervenor and a named party have the same ultimate

objective.” Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d

171, 179 (2d Cir. 2001) (internal quotation marks and citations

omitted). A movant must “at least overcome the presumption of

adequate representation that arises when it has the same


                                    9
     Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 10 of 14



ultimate objective as a party to the existing suit.” U.S. Postal

Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978). “[E]vidence

of collusion, adversity of interest, nonfeasance, or

incompetence may suffice to overcome the presumption of

adequacy.” Butler, Fitzgerald & Potter, 250 F.3d at 180.

     It is undisputed that the DOE will vigorously advocate to

uphold the Final Rule against the allegations in the complaint,

which allege only that the Final Rule is invalid under the APA.

The movant has not raised any evidence of collusion, adversity

of interest, or incompetence on the part of DOE. In the scope of

issues presented in this case, the objectives of the movant and

the defendants are aligned, and the defendants adequately

represent the movant’s interests. The movant wishes only to

argue that the Final Rule should be upheld for a different

reason that is not necessary to the disposition of the

allegations in the complaint. Choosing an alternative strategy

or having different motives for litigating a case are not

sufficient to warrant intervention as of right. See Homeward

Residential, Inc. v. Sand Canyon Corp., No. 12-CV-5067, 2018 WL

840081, at *6 (S.D.N.Y. Feb. 12, 2018) (citations omitted).

                                   B.

     The movant also seeks permissive intervention pursuant to

Federal Rule of Civil Procedure 24(b). Under that Rule, the

Court may “permit anyone to intervene who . . . has a claim or


                                   10
     Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 11 of 14



defense that shares with the main action a common question of

law or fact.” Fed. R. Civ. P. 24(b)(1)(B). When considering a

motion to intervene by permission under Rule 24(b), a court

considers substantially the same factors as for an intervention

as “of right.” R Best Produce, Inc. v. Shulman-Rabin Marketing

Corp., 467 F.3d 238, 240 (2d Cir. 2006). “Permissive

intervention is wholly discretionary with the trial court.”

Brennan, 579 F.2d at 191. “In exercising its discretion, the

court must consider whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights.”

Fed. R. Civ. P. 24(b)(3).

     As an initial matter, “the considerations that render [the

movant] ineligible for intervention as of right under Rule 24(a)

here militate strongly as well against granting permissive

intervention under Rule 24(b).” Eddystone Rail Co., LLC v. Jamex

Transfer Servs., LLC, 289 F. Supp. 3d 582, 595 (S.D.N.Y. 2018)

(citation omitted). In addition, the movant’s constitutional

defenses would unduly complicate the action and would prejudice

the plaintiffs.

     The Second Circuit Court of Appeals has explained that

“[i]ntervention is a procedural device that attempts to

accommodate two competing policies: efficiently administrating

legal disputes by resolving all related issues in one lawsuit,

on the one hand, and keeping a single lawsuit from becoming


                                   11
     Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 12 of 14



unnecessarily complex, unwieldy or prolonged, on the other

hand[.]” Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir.

2014) (per curiam) (citation omitted). The addition of the

movant’s arguments would complicate the analysis by introducing

new issues of law “while not contributing to the development of

the factual record related to the current parties’ dispute.”

Tymoshenko, 2011 WL 5059180, at *3. The movant’s interests in

arguing that the Final Rule must be upheld because it is

constitutionally required is a question that is extraneous to

whether the Final Rule is valid under the APA and that is

unaffected by this litigation. See United States v. City of New

York, 179 F.R.D. 373, 381 (E.D.N.Y. 1998) (denying permissive

intervention where the claimed interests, “although broadly

related to the subject matter of this action, [were] extraneous

to the issues before the court”), aff’d, 198 F.3d 360 (2d Cir.

1999). Moreover, by arguing that the Final Rule is

constitutionally required, the movant seeks a ruling that is

extremely broad in scope. Such a ruling would mean that the

DOE’s current and longstanding rules were invalid; it would also

raise questions as to the legality of various institutions’

policies pursuant to state and local laws, which are not at

issue in the complaint. If the Court finds that the Final Rule

is valid under the APA, the plaintiffs’ claims would fail and

the movant’s claim that the Final Rule was constitutionally


                                   12
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 13 of 14



required would be moot. If the Court finds that the Final Rule

is invalid under the APA, the plaintiffs’ claims would succeed

in invalidating the Final Rule, but the movant would then have

the opportunity to bring its own lawsuit arguing that any

current regulations are unconstitutional and rather, that the

Final Rule is constitutionally required. Instead, the movant

asks the Court to undertake an examination of certain provisions

of the Final Rule and determine whether each provision was

required by the Constitution. 3 Arguing that the Constitution

affirmatively requires nothing less than the definitions and

procedures of the Final Rule differs significantly from deciding

that the Final Rule is valid or invalid under the APA; it is a

step further even from an allegation that the old rules

published by the DOE were unconstitutional. The addition of

these arguments would unduly delay the adjudication of the case

and would prejudice the plaintiffs’ interests. This is

particularly true given the fact that a motion for preliminary

injunction is presently being briefed on a very short timeline

and the Final Rule is scheduled to go into effect on August 14,




3 The movant states that it wishes to raise the legal theory that “many of the
rule’s protections” are constitutionally required and lists key provisions
such as the Final Rule’s definition of sexual harassment and grievance
procedures. Mot. to Intervene at 1-3. It is not clear whether the movant is
arguing that only these provisions of the Final Rule are constitutionally
required, or if there are other provisions that are also allegedly
constitutionally required.


                                     13
      Case 1:20-cv-04260-JGK Document 47 Filed 07/10/20 Page 14 of 14



2020. 4 Accordingly, FIRE’s motion for permissive intervention is

denied. To the extent that the movant seeks to raise issues that

will be helpful to the Court in deciding the issues in this

case, the movant may file an amicus brief or initiate a separate

litigation.

                                CONCLUSION

      The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. FIRE’s motion to intervene is

denied. To the extent FIRE seeks to file an amicus brief, FIRE

may do so by July 17, 2020. The Clerk is directed to close

Docket No. 24.

SO ORDERED.

Dated:     New York, New York
           July 10, 2020
                                                /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge




4 On July 7, 2020, the movant filed a Notice of Supplemental Authority. Dkt.
No. 42. Seventeen states and the District of Columbia have filed a similar
action alleging that the DOE’s Final Rule violated various provisions of the
APA. See Commonwealth of Pennsylvania v. Devos, No. 20-1468 (D.D.C.). The
movant cites to a recent decision by the district court in that case, which
allowed the movant to intervene on a permissive basis. Dkt. No. 42-1. As the
court noted in the minute order, district courts have “wide latitude” in
exercising their discretion to allow permissive intervention. Id. (citation
omitted). The Court, in exercising its discretion in this case, denies the
movant’s request for permissive intervention for the reasons explained above.


                                     14
